SCHALL, Circuit Judge,
concurring in part, dissenting in part.
I join the majority’s well reasoned analysis with respect to the issues of infringement of the ’063 patent and the validity of both the ’063 and the ’064 patents. However, I respectfully dissent from the part of the majority’s opinion that affirms the district court’s denial of Sanyo’s motion for JMOL of non-infringement of the ’064 patent under the doctrine of equivalents. In my view, because Sanyo’s receivers do not generate a “plurality” of “dot pattern modifiers,” as required by the claim at issue, the district court erred by not granting Sanyo’s motion for JMOL.
It is undisputed that Sanyo’s receivers generate one dot pattern modifier: underlining. The parties disagree, though, on whether a change in the color of a dot qualifies as an additional “dot pattern modifier.” In my view, it does not. The district court interpreted the phrase “dot pattern modification” and its variations (i.e., “dot pattern modifier”) as “any variation from the dot pattern that would otherwise appear on the video screen if only the character as generated by the character generator ROM were displayed, but does not include dot position or dot intensity modifications.” (emphasis added). I believe this claim construction bars a finding that changes in color are “dot pattern modifications.”
As we have noted, the words used in a claim are examined from the perspective of a person skilled in the art. Tegal Corp. v. Tokyo Electron Am., Inc., 257 F.3d 1331, 1342 (Fed.Cir.2001). In the absence of an express intent to impart a novel meaning to claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art. See, e.g., Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1325 (Fed.Cir.2002). The ordinary and customary meaning of a claim term may be determined by reviewing a variety of sources. Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294 (Fed. Cir.2003). Some of these sources include the claim itself, see Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357 (Fed.Cir.1999); dictionaries and treatises, Tex. Digital Sys., Inc. v. Telegenix, Inc., 308 F.3d 1193, 1202 (Fed.Cir.2002); and the written description, the drawings, and the prosecution history, see, e.g., DeMarini Sports, Inc. v. Worth, Inc., 239 F.3d 1314, 1324 (Fed.Cir.2001).
The dictionary defines “pattern” as “[a]n arrangement or order discernible in ob*444jects, actions, ideas, situations, etc.” 2 New Shorter Oxford English Dictionary at 2126. “Dot pattern modifiers” therefore vary the “arrangement” or “order” of the dots, a definition that quite reasonably includes functions that add or subtract dots from the dot pattern. Thus, underlining is a dot pattern modifier because it varies the arrangement of the dots—the pattern—by adding dots beneath the characters produced by the character generator. A change in color, however, does not alter the arrangement of the dots that comprise a character.
The ’064 patent’s written description also supports the conclusion that a dot pattern modifier requires that the pattern (i.e., the arrangement) of the dots be modified. The written description should be examined in every case to determine if the presumption of ordinary and customary meaning is rebutted. Brookhill-Wilk, 334 F.3d at 1298-99 (citing Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed.Cir.1998)). The presumption will be rebutted where the patentee, acting as his or her own lexicographer, has clearly set forth a definition of a claim term that is different from the term’s ordinary and customary meaning. Id. at 1299 (citing In re Paulsen, 30 F.3d 1475, 1480 (Fed.Cir.1994); Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88 (Fed. Cir.1992)). It also will be rebutted if the inventor has disavowed or disclaimed scope of coverage, by using words or expressions of manifest exclusion or restriction, representing a clear disavowal of claim scope. Id. at 1299 (citing Teleflex, 299 F.3d at 1324). The specification of the ’064 patent does not define “dot pattern modifier” in a way that is at variance with its ordinary meaning. Nowhere in the specification does the patentee, acting as his or her own lexicographer, clearly set forth a definition of “dot pattern modifier” different from its ordinary and customary meaning.
In sum, because the ordinary meaning of “dot pattern modifier” requires that there be a variation in the arrangement of the dots, a change in the color of a dot would not qualify as a dot pattern modification. As a result, because Sanyo’s receivers can only generate a single “dot pattern modifier,” i.e., underlining, they lack a “plurality” of “dot pattern modifiers,” and thus cannot infringe under the doctrine of equivalents. See Kustom Signals, Inc. v. Applied Concepts, Inc., 264 F.3d 1326, 1333 (Fed.Cir. 2001) (stating that under the “all elements” rule, there can be no infringement under the doctrine of equivalents if even one limitation of a claim or its equivalent is not present in the accused device or method).
For the foregoing reasons, I most respectfully dissent.